        Case 3:18-md-02843-VC Document 326 Filed 10/28/19 Page 1 of 27



Lesley E. Weaver (SBN 191305)                 Derek W. Loeser (admitted pro hac vice)
BLEICHMAR FONTI & AULD LLP                    KELLER ROHRBACK L.L.P.
555 12th Street, Suite 1600                   1201 Third Avenue, Suite 3200
Oakland, CA 94607                             Seattle, WA 98101
Tel.: (415) 445-4003                          Tel.: (206) 623-1900
Fax: (415) 445-4020                           Fax: (206) 623-3384
lweaver@bfalaw.com                            dloeser@kellerrohrback.com

Plaintiffs’ Co-Lead Counsel

Additional counsel listed on signature page


Joshua S. Lipshutz (SBN 242557)
GIBSON, DUNN & CRUTCHER LLP
1050 Connecticut Avenue, N.W.
Washington, DC 20036-5306
Telephone: 202.955.8500
Facsimile: 202.467.0539
jlipshutz@gibsondunn.com

Counsel for Defendant Facebook, Inc.

Additional counsel listed on signature page


                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA


IN RE: FACEBOOK, INC. CONSUMER                    MDL No. 2843
PRIVACY USER PROFILE LITIGATION                   Case No. 18-md-02843-VC


This document relates to:                         JOINT CASE MANAGEMENT
                                                  STATEMENT
ALL ACTIONS
                                                  Judge: Hon. Vince Chhabria
                                                  Courtroom: 4, 17th Floor
                                                  Hearing Date: November 4
                                                  Hearing Time: 2:00 p.m.




JOINT CASE MANAGEMENT STATEMENT               1                                   MDL NO. 2843
                                                                       CASE NO. 18-MD-02843-VC
         Case 3:18-md-02843-VC Document 326 Filed 10/28/19 Page 2 of 27



                         JOINT CASE MANAGEMENT STATEMENT
        The parties, by and through their counsel, submit this Joint Case Management Statement

in anticipation of the Case Management Conference scheduled for November 4, 2019.

                             I.      JURISDICTION AND SERVICE

A.      Plaintiffs’ Statement
        This Court has subject-matter jurisdiction under 28 U.S.C. § 1332(d)(2)(A) because this

is a class action where the aggregate claims of all members of the proposed class are in excess of

$5,000,000, exclusive of interests and costs, and most members of the proposed class are citizens

of states different from Defendants. This Court also has subject-matter jurisdiction over their

federal claims under 28 U.S.C. § 1331.

        This Court has personal jurisdiction over Defendants because they reside or are

headquartered in this district, and because Defendants have directed its complained-of conduct

from its headquarters in this district.

        Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the events

giving rise to the claims alleged in the Consolidated Complaint took place within this district.

        All parties have been served.

B.      Facebook’s Statement
        Facebook contests that the Court has subject-matter jurisdiction over this case. Plaintiffs

lack Article III standing to bring their claims because, in Facebook’s view, Plaintiffs have not

suffered any concrete or particularized harm as a result of the claims alleged in the Consolidated

Complaint.

        Facebook confirms that it has been served.

                                          II.    FACTS

A.      Plaintiffs’ Statement
        Plaintiffs have adequately alleged that Facebook engaged in four kinds of misconduct: (1)

it enabled third-party apps to access users’ content and information through their friends and

without their authorization prior to December 2009; (2) it enabled whitelisted apps to access


JOINT CASE MANAGEMENT STATEMENT                  1                                    MDL NO. 2843
                                                                           CASE NO. 18-MD-02843-VC
        Case 3:18-md-02843-VC Document 326 Filed 10/28/19 Page 3 of 27



users’ content and information through their friends without their authorization, even after it

claimed it had ended the practice; (3) it enabled business partners to access users’ content and

information without their authorization; and (4) it failed to adequately control and monitor how

third parties could use the user content and information they access via Facebook.

       The principal factual questions, which relate to both merits and class discovery, include

the following:

           •     The identity of the third parties who accessed or used Plaintiffs’ private content

                 and information, what, how and why it was accessed or used, and the agreements

                 or commercial arrangements that Facebook had with those third parties which

                 enabled or permitted such access or use.

           •     How the third parties used, disseminated and maintained Plaintiffs’ private

                 content and information once it was accessed or used.

           •     What Facebook knew about—and what actions it took or failed to take in

                 connection with—third parties’ access and use of Plaintiffs’ private content and

                 information, including Facebook’s policies and actions relating thereto and why it

                 has not expressly disclosed to Plaintiffs what private content and information has

                 been accessed or used.

           •     Whether or to what extent Plaintiffs consented to Facebook’s actions with regard

                 to third party access and use of Plaintiffs’ private content and information.

           •     What harm Plaintiffs suffered as a result of Facebook’s actions, including the

                 scope of such access to and use of Plaintiffs’ private content and information, and

                 what monetary gain Facebook accrued from its misconduct.

B.     Facebook’s Statement
       Facebook is a social media service with more than two billion account holders

worldwide. Facebook launched Platform in 2007, to create an open development platform where

users could choose to share their Facebook data with developers creating new and innovative

social products. Platform provided users with the ability to take their Facebook data off


JOINT CASE MANAGEMENT STATEMENT                    2                                     MDL NO. 2843
                                                                              CASE NO. 18-MD-02843-VC
        Case 3:18-md-02843-VC Document 326 Filed 10/28/19 Page 4 of 27



Facebook to benefit from enhanced user experiences through a vibrant ecosystem of third-party

applications (“apps”). These apps add value to users in a way that Facebook alone could not.

       Since April 2010, the Graph Application Programming Interface (“API”) has been the

primary tool to allow Facebook users to share their information with third-party app developers.

Specifically, the Graph API is an HTTPS3-based API that allows third-party apps to receive data

from Facebook users and to write to Facebook on the user’s behalf if authorized. The Graph API

is named after the “social graph”—the network of connections between people and “objects”

(posts, photos, etc.) that users have created on Facebook.

       Since the launch of the Platform, whenever Facebook users download or authorize an app

on the Platform, Facebook has informed them that by doing so, they are choosing to share

information with that app. Users may choose to share information with apps because doing so

has the benefit of enabling those apps to provide a broad range of personalized, social,

innovative, and useful user experiences that are not available on Facebook directly. Since April

2010, Facebook has used a permissions model that enables users to control, on an app-by-app

basis, which types of information they make available to their apps, and Facebook has also

allowed users to control whether their information can be shared by their friends with third-party

apps. Indeed, since at least May 2010, Facebook has continuously offered users the option to

completely opt out of sharing any information through the Platform.

       Just as Facebook informs users about how third-party apps collect and use their data,

Facebook also informs users about how they may share information about their friends with

third-party apps. These disclosures are found in a variety of mutually reinforcing sources,

including Facebook’s Data Policy and the Statement of Rights and Responsibilities; “in-product”

disclosures that reinforce Facebook’s policies on sharing, such as those in the Privacy Checkup

feature, in the Privacy Shortcuts, in the Privacy Basics, and in the Help Center; and through other

public communications. For their part, app developers create apps by registering to use Platform

and affirmatively accepting and agreeing to comply with Facebook’s Platform Policy, Statement

of Rights and Responsibilities, and other policies governing developers. If developers do not


JOINT CASE MANAGEMENT STATEMENT                  3                                    MDL NO. 2843
                                                                           CASE NO. 18-MD-02843-VC
        Case 3:18-md-02843-VC Document 326 Filed 10/28/19 Page 5 of 27



agree to those policies, then they cannot use Platform. After launch, Facebook also monitors

apps’ use of Platform to identify policy violations and to enforce its policies.

       In 2014, Facebook largely deprecated use of Graph API v1 for apps, thereby ending the

ability the vast majority of apps to access user data about their friends. For an extremely small

subset of apps—which Plaintiffs refer to as “whitelisted” apps—there was a period of time

extending beyond 2014 during which Facebook continued to allow those apps to access some of

the functionality that had previously been generally available to app developers through Graph

API v1. This was because, for some developers, the transition to Graph API v2 required

significant modification to their code base, testing of newly-developed Graph API v2

integrations, and rollout of the modified apps to their users. A transition period was necessary so

that app developers could implement code, product, or business-model changes to allow their

apps to function with Graph API v2. Furthermore, an immediate change in app functionality

would not just affect developers—it would have a negative impact on the experiences of millions

of consumers who could no longer use their selected apps in ways they had come to expect.

During the time period that this very small subset of “whitelisted” apps continued to have access

to some Graph API v1 functionality, users continued to consent to the sharing of their data with

those apps—either directly or through their friends.

       Plaintiffs also reference “integration partnerships.” Integration partnerships began before

iOS and Android had become the predominant ways people around the world accessed the

Internet on their mobile phones. People went online using a wide variety of text-only phones,

feature phones, and early smartphones, with varying capabilities. In that environment, the

demand for Internet services like Facebook, Twitter, and YouTube outpaced the industry’s

ability to build versions of services that worked on every phone and operating system. As a

solution, many Internet companies often engaged device manufacturers and other partners to

build ways for people to access their experiences on a range of devices and products. Facebook

partnered with select and typically well-known device manufacturers and technology companies

to provide services for its users on those companies’ devices, platforms, or products. To provide


JOINT CASE MANAGEMENT STATEMENT                   4                                     MDL NO. 2843
                                                                             CASE NO. 18-MD-02843-VC
        Case 3:18-md-02843-VC Document 326 Filed 10/28/19 Page 6 of 27



those experiences, Facebook permitted partners to use certain Facebook application

programming interfaces (or “APIs”) to retrieve data on behalf of users who had authenticated

themselves to the Facebook system. Under Facebook’s contracts with those partners, the partners

could use Facebook’s APIs only to provide the Facebook-approved integrations to Facebook

users on the partners’ devices, platforms, or products. The partners were not permitted to use

data received from Facebook for any independent purpose unrelated to the approved integration

without additional user consent.

       Notwithstanding Facebook’s promulgation and enforcement of policies designed to

protect user data, and the various privacy controls that Facebook provides to users, Plaintiffs

contend that Facebook (1) failed to disclose how it was sharing user data with third parties, and

(2) failed to enforce its policies and/or adequately identify policy violations by app developers

with respect to their use of user data. Facebook believes that Plaintiffs’ contentions lack merit.

                                     III.   LEGAL ISSUES

A.     Plaintiffs’ Statement
       The parties dispute numerous legal issues. The most salient legal disputes (including

mixed questions of fact and law) include the following:

           •   Whether Facebook’s invasions of Plaintiffs’ privacy were sufficiently egregious

               to be tortious;

           •   Whether Facebook is a video tape service provider under the Video Privacy

               Protection Act;

           •   Whether Facebook’s actions or omissions in controlling or monitoring how third

               parties used user content and information amount to negligence or gross

               negligence;

           •   Whether Facebook deceived users about the access to users’ content and

               information it gave to third parties such as whitelisted apps and business partners;

           •   Whether Facebook’s misconduct violated the terms of its contracts between it and

               Plaintiffs;


JOINT CASE MANAGEMENT STATEMENT                  5                                     MDL NO. 2843
                                                                            CASE NO. 18-MD-02843-VC
         Case 3:18-md-02843-VC Document 326 Filed 10/28/19 Page 7 of 27



           •   Whether a class action may be maintained under Federal Rule of Civil Procedure

               23;

           •   Whether and to what extent Plaintiffs’ claims are barred by the applicable statutes

               of limitations; and

           •   Extent of damages and unjust enrichment associated with Facebook’s misconduct.

       Facebook’s Case Management Statement contemplates a lopsided multiphase discovery

and litigation schedule. Relying on its assertion that Plaintiffs lack standing, Facebook wants the

first phase of the schedule focused solely on whether Plaintiffs have “personally experienced the

alleged harms that remain at issue.” Indeed, Facebook contends that the only litigation that

should occur is the adjudication of standing apparently through summary judgment, with no

other discovery during this phase. See infra Facebook Statement § III(B) (“Only in the event that

one or more of these individual claims actually survive summary judgment will further discovery

… be justified”). The Rules contemplate no such procedure.

       Facebook’s request attempts to sidestep the normal operation of Rule 23, which requires

that class-action status be decided at “an early practicable time.” Fed. R. Civ. P. 23(c)(1)(A). But

the dictates of Rule 23 cannot be waived aside merely because a defendant continues to believe

that class representatives lack standing. Indeed, while class discovery sometimes precedes merits

discovery (which Plaintiffs do not believe is appropriate in this case), Plaintiffs’ counsel are

aware of no case—and certainly no case involving Facebook—in which one-sided standing-

related discovery and litigation, and no other kind of discovery and litigation, has preceded all

else. Facebook’s requested discovery and litigation sequence is also precisely contrary to

Fireside Bank v. Superior Court, 155 P.3d 268 (Cal. 2007), the case Facebook quotes below.

That court noted that an early version of Rule 23 allowed a court to postpone a decision on class

certification. By contrast, it observed, the current version of Rule 23 ensures that class treatment

is decided early on in the case, so that if class treatment is appropriate, the class claims rise and

fall together, and the defendant cannot be “pecked to death by ducks.” Id. at 274. Facebook is

proposing precisely the opposite sequence here—it is invoking Fireside Bank simply to propose


JOINT CASE MANAGEMENT STATEMENT                    6                                     MDL NO. 2843
                                                                              CASE NO. 18-MD-02843-VC
         Case 3:18-md-02843-VC Document 326 Filed 10/28/19 Page 8 of 27



that it do the pecking.

       Facebook’s discovery and litigation sequence also appears one-sided, allowing Facebook

to scrutinize Plaintiffs but not vice versa. Determining the scope of Plaintiffs’ injuries will

require two-way discovery. Facebook is in the best position to produce documents and

information that identify the scope of Plaintiffs’ harms: who accessed their private content and

information, when and how access was given, and how their content and information was used.

Because these harms happened on Facebook’s own platform through its own undisclosed

agreements with third parties, Facebook possesses much more information about the scope of the

unauthorized sharing than Plaintiffs themselves.

       Facebook also asserts that because the Court narrowed some of Plaintiffs’ claims,

Facebook is entitled to a standing-only phase of discovery. This appears to be an argument that

some of the named Plaintiffs may not have personally experienced some kinds of Facebook’s

misconduct. Even if that argument were correct, however, Facebook’s request for an

unprecedented discovery sequence would not be justified. As the Court pointed out in its Order,

the breadth of Facebook’s misconduct means that “it is virtually inevitable that some [business

partners or app developers] obtained information on the named plaintiffs.” Pretrial Order No. 20:

Granting in Part and Denying in Part Mot. to Dismiss First Am. Compl. at 18. The most pertinent

question at this stage, therefore, is not whether any named Plaintiff suffered from Facebook’s

misconduct, but which kinds of misconduct the named Plaintiffs experienced or did not

experience. Id. at 6-9 (noting that Plaintiffs allege different kinds of misconduct in their

complaint). This is not a question of standing. Rather, it is a question of class certification—i.e.,

whether the kinds of injuries that Plaintiffs suffered qualify them as adequate and typical class

representatives. See Melendres v. Arpaio, 784 F.3d 1254, 1262 (9th Cir. 2015) (holding that

“‘once the named plaintiff demonstrates her individual standing to bring a claim, the standing

inquiry is concluded, and the court proceeds to consider whether the Rule 23(a) prerequisites for

class certification have been met’” (citations omitted)). For this reason, too, it makes little sense

for the first discovery phase to focus solely on standing.


JOINT CASE MANAGEMENT STATEMENT                    7                                    MDL NO. 2843
                                                                             CASE NO. 18-MD-02843-VC
         Case 3:18-md-02843-VC Document 326 Filed 10/28/19 Page 9 of 27



       The rest of Facebook’s phased discovery schedule should also be rejected. As discussed

below in Section VIII.C, separating out the discovery process into more than one phase would be

highly inefficient.

       Finally, Plaintiffs oppose staying discovery until Facebook’s motion under 28 U.S.C.

§ 1292(b) is decided. In Plaintiffs’ view, that motion is sufficiently meritless that it would be

inequitable to stay discovery while the motion is pending.

B.     Facebook’s Statement
       On October 8, 2019, Facebook filed a motion for a certificate of appealability under 28

U.S.C. §1292(b) (“1292(b) Motion”), seeking an order certifying for immediate interlocutory

appeal this Court’s finding that Plaintiffs have adequately alleged a privacy injury sufficient to

support Article III standing (see ECF No. 298). That motion will be heard on November 4,

2019. Facebook believes that resolution of that Motion is the most pressing legal issue presently

before the Court in this case, since discovery can—and should—remain stayed during the

pendency of that Motion and any resulting appeal. 1

       Following resolution of the 1292(b) Motion and any resulting appeal, Facebook believes

there are a number of threshold issues relating to the Article III standing of the individual named

plaintiffs that should be prioritized before more general discovery proceeds. See ECF No. 298,

p. 17 fn. 6 (noting that “Facebook will be given an opportunity to attempt to knock out individual

named plaintiffs on standing grounds at a later stage”). In particular, given the manner in which

this Court narrowed the scope of this case in its ruling on Facebook’s motion to dismiss, it is

uncertain whether any of the named plaintiffs have personally experienced any of the alleged

harms that remain at issue in the case. Facebook should be given an opportunity to test the

named plaintiffs’ Article III standing through limited discovery and, if necessary, depositions

before this case proceeds.

 1
       See, e.g., Ritz Camera & Image, LLC v. Sandisk Corp., No. 5:10-CV-02787-JF/HRL,
 2011 WL 3957257, at *3 (N.D. Cal. Sept. 7, 2011) (“When considering a stay pending appeal
 pursuant to § 1292(b), the Court has broad discretion to decide what a stay is appropriate to
 promote economy of time and effort for itself, for counsel, and for litigants.”) (Internal
 quotation marks omitted.)
JOINT CASE MANAGEMENT STATEMENT                   8                                     MDL NO. 2843
                                                                             CASE NO. 18-MD-02843-VC
        Case 3:18-md-02843-VC Document 326 Filed 10/28/19 Page 10 of 27



       In addition, early discovery should focus on the named plaintiffs’ surviving individual

claims, so that Facebook can determine whether to seek summary judgment with respect to those

individual claims. See, e.g., Fireside Bank v. Superior Ct., 155 P.3d 268, 274 (Cal. 2007)

(noting that the alternative would leave a defendant “open to being pecked to death by ducks.

One plaintiff could sue and lose; another could sue and lose; and another and another until one

finally prevailed; then everyone else would ride on that single success.”) Only in the event that

one or more of these individual claims actually survive summary judgment will further

discovery—aimed at ascertaining whether class certification is warranted—be justified. And

broader class-wide discovery will only be justified if one or more classes are ultimately certified

following motion practice.

       Contrary to Plaintiffs’ assertion, Facebook does not suggest that the “Stage 1” discovery

that it proposes in Section VII.D, infra, should be limited to the issue of establishing Plaintiffs’

Article III standing, or that it should be unilateral in nature as between the parties. Indeed, as

plainly indicated in Sections VIII.D. and XVII.B, infra, Facebook has proposed that Stage 1

discovery should be focused both standing issues and on the merits of individual named

plaintiffs’ individual claims. Consideration of these issues at the earliest stage of discovery will

help to narrow the relevant issues in this case and further focus the scope of this litigation before

the class certification stage. See Fed. R. Civ. P. 23, Advisory Committee’s Note, Subdivision (c)

Paragraph (1) (2003) (observing that one appropriate consideration regarding the timing of class

certification is that “[t]he party opposing the class may prefer to win dismissal or summary

judgment as to the individual plaintiffs without certification”). Furthermore, Facebook

anticipates that in this initial discovery phrase, both parties will likely seek—and produce—

discovery relating to the surviving individual claims asserted by the individual named plaintiffs.

       In addition, as a matter of law, Plaintiffs do not—and cannot—dispute that trial courts

generally have “broad discretion to tailor discovery narrowly and dictate the sequences of

discovery.” Crawford–El v. Britton, 523 U.S. 574, 598 (1998). That is particularly true in an

action like this, where no class has yet been certified, because “[g]enerally no need arises for


JOINT CASE MANAGEMENT STATEMENT                   9                                     MDL NO. 2843
                                                                             CASE NO. 18-MD-02843-VC
        Case 3:18-md-02843-VC Document 326 Filed 10/28/19 Page 11 of 27



discovery of class issues from the defendant before an initial class ruling.” 2 Herbert Newberg

and Alba Conte, Newberg on Class Actions, Third Edition §7.02 (1992) (citing cases). Indeed,

“[w]hether or not pre class certification discovery will be permitted is in the sound discretion of

the trial court.” Coleman v. Jenny Craig, Inc., 2013 WL 2896884, at *4 (S.D. Cal. June 12,

2013). And with respect to the scope of any permitted discovery, “[c]ourts have wide discretion

in limiting discovery prior to a hearing on class certification rules under Federal Rules of Civil

Procedure 23 . . . [because s]imultaneous class discovery and merits discovery may generate

‘extraordinary and unnecessary expense and burden' in that the parties may waste resources on

merits discovery that turns out to be unnecessary either because the class is defined more

narrowly than expected, or the plaintiffs decide to discontinue the case after a denial of

certification.” Rosales, et al., v. Fitflop USA, LLC, No. 11CV0973-W(KSC), 2013 WL

12416061, at *2 (S.D. Cal. Jan. 17, 2013) (internal citations omitted). Accordingly, “[i]n

resolving discovery disputes [that arise] prior to class certification,” a court “must balance the

need to promote effective case management, the need to prevent potential abuse, and the need to

protect the rights of all parties.” Id.

        By way of one example: In Mantolete v. Bolger, 767 F.2d 1416 (9th Cir. 1985), plaintiffs

brought an action for employment discrimination under the Rehabilitation Act of 1973

seeking, inter alia, to establish a nationwide class. The district court entered judgment for the

defendant. On appeal from that judgment, plaintiffs asserted that the district court had abused its

discretion by disallowing them from pursuing discovery for an alleged national class. The Ninth

Circuit rejected this argument and affirmed the lower court’s order, noting that “[a[lthough in

some cases a district court should allow discovery to aid the determination of whether a class

action is maintainable, the plaintiff bears the burden of advancing a prima facie showing that the

class action requirements of Fed. R. Civ. P. 23 are satisfied or that [the requested] discovery is

likely to produce substantiation of the class allegations. Absent such a showing, a trial court’s

refusal to allow class discovery is not an abuse of discretion.” Id. at 1424.




JOINT CASE MANAGEMENT STATEMENT                  10                                     MDL NO. 2843
                                                                             CASE NO. 18-MD-02843-VC
        Case 3:18-md-02843-VC Document 326 Filed 10/28/19 Page 12 of 27



                                       IV.     MOTIONS
       A motion to appoint lead plaintiff and lead counsel was filed June 21, 2018 (ECF No.

25), and ruled on by the Court on July 27, 2018 (ECF No. 102).

       Plaintiffs moved for limited discovery on August 8, 2018 (ECF No. 112), a motion that

the Court granted in part and denied in part on August 27, 2018 (ECF No. 130).

       On September 12, 2018, Plaintiffs filed a motion to relate Rankins v. Facebook, Inc., No.

3:18-cv-05350-VC, and Hwang v. Facebook, Inc., No. 3:18-cv-05357-JSW, on September 12,

2018 (ECF No. 135), and later filed a motion for leave to file a reply in support of that motion

(ECF No. 141). The court granted the motion for leave (ECF No. 142) and on October 3, 2018

granted the motion to relate (ECF No. 161).

       On October 3, 2018, Plaintiffs moved for entry of a pretrial order addressing claim

prioritization (ECF No. 156). On November 9, 2018, the court stayed the non-prioritized claims

pending resolution of the motion to dismiss. (ECF No. 190).

       On October 17, 2018, Kimberly M. Foxx, the State’s Attorney of Cook County, Illinois,

moved to remand her action against Facebook to Illinois state court (ECF No. 172). This motion

was granted on January 29, 2019 (ECF No. 241).

       On November 2, 2018, Facebook filed a motion to dismiss the consolidated complaint
(ECF No. 184) and Robert Mercer filed a motion for dismiss for lack of jurisdiction and failure

to state a claim (ECF No. 183). Mercer’s motion to dismiss was granted on January 28, 2019

(ECF No. 240). Because the Court, after a hearing, permitted Plaintiffs to file an amended

complaint, Facebook’s motion was terminated as moot on February 1, 2019 (ECF No. 247).

       Plaintiffs filed their First Amended Complaint (“FAC”) on February 22, 2019 (ECF No.
257). Facebook moved to dismiss Plaintiffs’ FAC on March 15, 2019 (ECF No. 261). The matter

was heard on May 29, 2019. On August 13, 2019 (ECF No. 290), and September 4, 2019 (ECF

No. 294), Plaintiffs filed motions for leave to file supplementary material in opposition to

Facebook’s motion to dismiss. Plaintiffs also moved for leave to respond to Facebook’s filing

regarding Plaintiffs’ first motion for leave to file supplementary material (ECF No. 292). On


JOINT CASE MANAGEMENT STATEMENT                 11                                    MDL NO. 2843
                                                                           CASE NO. 18-MD-02843-VC
        Case 3:18-md-02843-VC Document 326 Filed 10/28/19 Page 13 of 27



September 9, 2019, the Court ruled on Facebook’s motion to dismiss, granting it in part and

denying it in part (ECF No. 298). On September 12, 2019, the Court denied the motion for leave

to respond to Facebook’s filing. (ECF No. 301).

       On September 4, 2019, Plaintiffs filed a motion to consider whether Hassan v. Facebook,

Inc., No. 19-cv-01003-JT, should be related to this MDL. (ECF No. 293.) Facebook did not

oppose. The parties stipulated that the Hassan Plaintiffs would have until September 16, 2019 to

respond. The Court granted the motion on September 30, 2019. (ECF No. 311.) On September

23, 2019, Facebook filed an administrative motion to consider whether Zimmerman v. Facebook,

Inc., No. 3:19-cv-04591, should be related to this MDL. (ECF No. 307.) Plaintiffs did not

oppose. The Court granted the motion on October 9, 2019. (ECF No. 320.)

       On October 8, 2019, Facebook filed a motion for a certificate of appealability under 28

U.S.C. §1292(b). That motion will be heard on November 4, 2019.

                           V.      AMENDMENT OF PLEADINGS
A.     Plaintiffs’ Statement

       In accordance with the Court’s order on Facebook’s motion to dismiss, Plaintiffs may

seek to amend at a later point in time certain claims stayed by the Court, but do not presently

intend to do so unless so required . See Pretrial Order No. 20 at 40, 41 & n.22 (ECF No. 298).

Plaintiffs propose a deadline of October 2, 2020 for such amendment.

B.     Facebook’s Statement

       Given that Plaintiffs will be required to seek leave of Court to amend their pleadings if

they choose to do so at any point moving forward, Facebook hereby reserves all rights and will

evaluate any such request to amend at the time that it is made.

                            VI.     EVIDENCE PRESERVATION
       The parties have reviewed this District’s Guidelines for the Discovery of Electronically

Stored Information (“ESI”) and have followed the District’s ESI checklist to comply with their

obligations to preserve evidence relevant to the issues in this action. The parties have previously

begun the meet and confer process on ESI matters and are continuing to engage in a dialogue


JOINT CASE MANAGEMENT STATEMENT                  12                                    MDL NO. 2843
                                                                            CASE NO. 18-MD-02843-VC
        Case 3:18-md-02843-VC Document 326 Filed 10/28/19 Page 14 of 27



around such issues, including agreeing to the terms of a proposed ESI discovery order. Plaintiffs

have sought to further these discussions. Facebook has declined to do so.

                                       VII.   DISCLOSURES

A.     Plaintiffs’ Statement
       Plaintiffs propose that the parties exchange initial disclosures on December 10, 2019.

B.     Facebook’s Statement
       For all of the reasons articulated above, Facebook believes it would be premature for the

parties to make any initial disclosures at this time. Facebook instead proposes that the deadline

to exchange initial disclosures should be keyed off of resolution of Facebook’s pending 1292(b)

Motion—i.e., the deadline should be set for 30 days after either (a) a denial of that 1292(b)

Motion, or (b) a resolution of any resulting appeal.

                                        VIII. DISCOVERY

A.     Plaintiffs’ Statement on Discovery Thus Far
       On August 28, 2018, Plaintiffs propounded five interrogatories and five requests for

production seeking very limited discovery relating to Cambridge Analytica, in accordance with

the Court’s Pretrial Orders Nos. 11 and 13 (ECF Nos. 130 and 232). Plaintiffs have proposed to

Facebook that supplemental responses may be required, given the events that have occurred

since responses were last provided, and the parties are meeting and conferring in this regard.

B.     Facebook’s Statement on Discovery Thus Far
       Facebook agrees with Plaintiff’s recitation immediately above, except to the extent that

Plaintiffs characterize the scope of the discovery requests they have propounded thus far as being

“very limited.”

C.     Plaintiffs’ Statement on the Scope of Anticipated Discovery
       Plaintiffs will now seek efficient, targeted discovery on certain topics, which include the

following:

             •    All documents Facebook possesses concerning the named Plaintiffs;

             •    Third parties’ access to Facebook users’ content and information, including the


JOINT CASE MANAGEMENT STATEMENT                   13                                   MDL NO. 2843
                                                                            CASE NO. 18-MD-02843-VC
        Case 3:18-md-02843-VC Document 326 Filed 10/28/19 Page 15 of 27



               identity of these third parties, what content and information was accessed and

               about whom, how it was accessed, , and how third parties used, disseminated or

               sold that content and information;

           •   What and when Facebook knew about—and what actions it took or failed to take

               in connection with—how third parties used user content and information;

           •   Which Facebook agreements and policies were effective during which portions of

               the class period, what those agreements and policies provided, in what manner did

               Facebook provide notice to users as to changes to Facebook’s agreements and

               policies, and to what extent they were enforced; and

           •   How users were harmed by third party access to their content and information,

               what monetary gain Facebook accrued from its misconduct, and what remedies

               should attach to such misconduct.

       In anticipation of the case management conference, Plaintiffs sought to meet and confer

with Facebook about the scope and conduct of discovery, in the interest of ensuring an efficient,

targeted and productive process. Among the issues Plaintiffs sought to discuss is whether

Facebook objects to fast-tracking the production of relevant materials already collected and

produced to government regulators and authorities, including but not limited to the Federal Trade

Commission, state Attorneys General, the Department of Justice, the Securities and Exchange

Commission, and other U.S. governmental entities pursuant to any inquiry on investigation

relating to Facebook’s treatment of and third party access to user content and information. To the

extent responsive information has been collected and produced, re-production in this action may

be an efficient way to begin the discovery process. While this action is not a re-litigation of

actions other regulatory entities have brought, there are areas of clear overlap. Facebook would

not entertain discussion on this topic.

       In light of the complexity of this case, Plaintiffs believe it will likely be necessary to

enlarge the presumptive ten-deposition limit of Rule 30(a)(2)(A)(i) and the presumptive 25-

interrogatory limit of Rule 33(a)(1). Similarly, relief from the limit on the number of


JOINT CASE MANAGEMENT STATEMENT                  14                                     MDL NO. 2843
                                                                             CASE NO. 18-MD-02843-VC
        Case 3:18-md-02843-VC Document 326 Filed 10/28/19 Page 16 of 27



interrogatories may also be warranted. Rather than an enlargement of those limits now, Plaintiffs

suggest it may be more prudent for the Court to wait until discovery is underway, when the

parties will have a better sense of how significant an enlargement may be required.

       Further, Facebook has communicated its intent to seek extensive discovery of Plaintiffs,

which presumably will include depositions. In responding to discovery and defending these

depositions, Co-Lead Counsel will require the participation of lawyers who represent those

clients, to the extent those plaintiffs were not initially and directly retained by Co-Lead Counsel.

Plaintiffs intend to seek approval from the Court for such retained counsel to perform this

common benefit work in an in camera submission detailing the specific tasks such counsel

would perform.

       Finally, Plaintiffs submit that dividing discovery into multiple phases would be

inefficient. Plaintiffs have given some reasons for this position above. See supra § III. In

addition, attempting to separate class discovery from merits discovery would likely be

imprudent. There is significant overlap among class-related and merits-related issues. For

instance, the same distribution of user content and information that Plaintiffs will use to prove

the merits of their Video Privacy Protection Claim will also be used to show numerosity,

commonality, adequacy, typicality, and predominance.

       Where class and merits discovery are so interrelated, they should not be bifurcated. Other

district courts addressing requests to bifurcate in cases under the Telephone Consumer Protection

Act—a law that involves invasions of privacy, albeit less egregious invasions than Facebook’s

here—have declined to do so. True Health Chiropractic Inc. v. McKesson Corp., No. 13-cv-

02219-JT, 2015 WL 273188, at *2-3 (N.D. Cal. Jan. 20, 2015); Ahmed v. HSBC Bank USA, Nat’l

Ass’n, No. 15-2057, 2018 WL 501413, at *3 (C.D. Cal. Jan. 5, 2018). When recently addressing

a similar demand by Facebook in Heeger v. Facebook, No. 3:18-df-06338-JD (N.D. Cal. 2018),

a case that concerns “Facebook’s tracking, logging, and storage of users’ private location data”

regardless of purported privacy protections, Complaint ¶ 4, ECF No. 1, Judge Donato similarly

denied the request, Minute Order, ECF No. 41. Plaintiffs also suspect that separating class


JOINT CASE MANAGEMENT STATEMENT                  15                                    MDL NO. 2843
                                                                            CASE NO. 18-MD-02843-VC
          Case 3:18-md-02843-VC Document 326 Filed 10/28/19 Page 17 of 27



discovery from merits discovery would simply result in endless wrangling over what is class-

related discovery and what is merits-related discovery.

D.        Facebook’s Statement on the Scope of Anticipated Discovery
          As stated above, Facebook believes that discovery should continue to be stayed pending

resolution of its 1292(b) Motion.

          If and when discovery reopens, Facebook believes that any discovery plan entered by the

Court should take into account both (a) the limiting effect of the Court’s ruling on Facebook’s

motion to dismiss on the factual and legal issues in this case, and (b) the fact that this is not yet a

class action, and critical threshold questions still remain to be answered about the individual

named plaintiffs’ standing to bring any of the surviving claims as well as the merits of those

claims.

          Against this backdrop, Facebook believes it will be critical to structure any discovery

plan in a way that is both logical and efficient, while making appropriate efforts to conserve

party and judicial resources. To that end, Facebook proposes structuring any future discovery

plan along the following lines:

          •      Stage 1: Limited discovery into (a) whether any of the individual named plaintiffs

                 actually have Article III standing to assert any of the surviving claims that remain

                 at issue in this action, and (b) the merits of the individual claims being brought by

                 the individual named plaintiffs—in order to allow Facebook to ascertain whether

                 summary judgment may be appropriate with respect to some or all of those

                 claims.

          •      Stage 2: If at least some of those individual claims survive summary judgment,

                 then broader discovery aimed at ascertaining whether class certification is

                 appropriate—in anticipation of further motion practice on that issue.

          •      Stage 3: If one or more classes are actually certified with respect to any surviving

                 claims, then class-wide discovery proceeds.




JOINT CASE MANAGEMENT STATEMENT                   16                                     MDL NO. 2843
                                                                              CASE NO. 18-MD-02843-VC
        Case 3:18-md-02843-VC Document 326 Filed 10/28/19 Page 18 of 27



        For all of the reasons articulated above (see Section III.B, supra), it is entirely within the

Court’s discretion to both stage and limit the scope of discovery in this action—particularly at

this early pre-certification stage. See Mantolete, 767 F.2d at 1424 (trial court’s refusal to allow

broad class discovery not an abuse of discretion).

                                     IX.     CLASS ACTION

A.      Plaintiffs’ Statement
        Plaintiffs propose the following schedule for the class certification motion: (1) Plaintiffs

file their motion for class certification by October 5, 2020; (2) Defendants file their opposition to

class certification by December 7, 2020; and (3) Plaintiffs file their reply in support of class

certification by February 8, 2021. Under this proposal, Plaintiffs would disclose any class

certification experts and provide their Rule 26 reports when they file their class certification

motion, and Defendants would have the right to depose those experts before filing its opposition.

Likewise, Defendants would disclose any class certification responding experts and provide their

Rule 26 reports when filing their opposition, and Plaintiffs would have the right to depose those

experts before filing their reply. At the same time as they file that reply, Plaintiffs would disclose

class certification rebuttal experts and provide their Rule 26 reports.

        Plaintiffs make the following representations in accordance with Civil Local Rule 16-

9(b):

           1. This action is maintainable as a class action pursuant to Federal Civil Rule of

               Civil Procedure 23(b)(2) and (b)(3).

           2. Plaintiffs seek to represent the following two classes. First, they seek to represent

               a Class defined as all Facebook users in the United States and in the United

               Kingdom whose content and information, generated when they were eighteen

               years of age or older, was collected by Facebook and published and/or disclosed

               to third parties without their authorization or consent from January 1, 2007 to the

               present. Second, they seek to represent a Minor Class defined as all Facebook

               users in the United States and in the United Kingdom whose content and


JOINT CASE MANAGEMENT STATEMENT                   17                                     MDL NO. 2843
                                                                              CASE NO. 18-MD-02843-VC
        Case 3:18-md-02843-VC Document 326 Filed 10/28/19 Page 19 of 27



                information, generated when they were less than eighteen years, was collected by

                Facebook and published and/or disclosed to third parties without their

                authorization or consent from January 1, 2007 to the present. Each of these

                Classes will likely contain a Subclass containing only those Facebook users who

                created an account before a certain date. See Pretrial Order No. 20 at 26-27.

                Refinements to the class definition, including subclasses, may be considered

                following receipt of relevant discovery.

            3. This case is suitable for class treatment because Facebook instituted uniform

                policies and procedures that governed the access that third parties were given to

                user data, and those uniform policies and procedures applied in substantially

                identical ways to the class members, creating substantially similar injuries.

B.      Facebook’s Statement
        Facebook denies that class certification is proper in this action. Furthermore, for all of

the reasons articulated above, Facebook believes that it is premature to set any deadlines relating

to a class certification motion in this case.

                                     X.         RELATED CASES
        On September 4, 2019, Plaintiffs filed a motion to consider whether Hassan v. Facebook,

Inc., No. 19-cv-01003-JT, which has been pending before Judge Tiger for six months, should be

related to this action (ECF No. 298). Facebook did not oppose. The Court granted the motion

on September 30, 2019. (ECF No. 311.) On September 23, 2019, Facebook filed an

administrative motion to consider whether Zimmerman v. Facebook, Inc., No. 3:19-cv-04591,

should be related to this MDL. (ECF No. 307.) Plaintiffs did not oppose. The Court granted the

motion on October 9, 2019. (ECF No. 320.)

                                           XI.     RELIEF

A.      Plaintiffs’ Statement
        Plaintiffs seek damages, restitution, disgorgement, attorneys’ fees, and injunctive relief.

In additional to damages accruing to specific causes of action, such as privacy violations, fraud


JOINT CASE MANAGEMENT STATEMENT                    18                                   MDL NO. 2843
                                                                             CASE NO. 18-MD-02843-VC
        Case 3:18-md-02843-VC Document 326 Filed 10/28/19 Page 20 of 27



by deceit and contract damages, Plaintiffs also seek statutory damages as provided for by the

Stored Communications Act and Video Privacy Protection Act, as well as punitive damages to

the extent they apply to particular causes of action. Plaintiffs further seek remedies under their

unjust enrichment claims to the extent that Facebook unlawfully profited by selling user content

and information.

B.     Facebook’s Statement
       Facebook denies that Plaintiffs are entitled to any relief in this action.

                               XII.    SETTLEMENT AND ADR
       Plaintiffs and Facebook have not begun settlement negotiations and believe that a

settlement conference would be premature at this time.

                        XIII. CONSENT TO MAGISTRATE JUDGE
       Neither Plaintiffs nor Facebook consent to have a magistrate judge conduct all further

proceedings.

                                XIV. OTHER REFERENCES
       Plaintiffs and Facebook believe that this case is not suitable for reference to binding

arbitration or a special master. The Judicial Panel on Multidistrict Litigation (“JPML”) ordered

the underlying actions transferred to and consolidated here.

                               XV.     NARROWING OF ISSUES
       At this early juncture, Plaintiffs and Facebook are unsure which issues can be narrowed

by agreement or by motion. To the extent Plaintiffs and Facebook can expedite the presentation

of evidence at trial without undue confusion, they are committed to doing so.

                           XVI. EXPEDITED TRIAL SCHEDULE
       Plaintiffs and Facebook do not believe that this case can be handled under the Expedited

Trial Procedure of General Order No. 64 Attachment A.

                                      XVII. SCHEDULING

A.     Plaintiffs’ Statement
       Plaintiffs propose the schedule listed in the table below. For ease of reference, proposed


JOINT CASE MANAGEMENT STATEMENT                  19                                     MDL NO. 2843
                                                                             CASE NO. 18-MD-02843-VC
        Case 3:18-md-02843-VC Document 326 Filed 10/28/19 Page 21 of 27



dates regarding a motion for class certification are also included. Plaintiffs also suggest that the

Court hold case management conferences every six weeks beginning in November 2019.

                       Event                                              Date
 Initial disclosures                                              December 10, 2019
 Substantial completion of document
                                                                   August 31, 2020
 production
 Deadline for amending pleadings                                    October 2, 2020
 Motion for class certification                                     October 5, 2020
 Disclosure of Plaintiffs’ expert witnesses in
 support of motion for class certification and                      October 5, 2020
 service of related expert reports
 Opposition to motion for class certification                      December 7, 2020
 Disclosure of Defendants’ expert witnesses in
 opposition to motion for class certification                      December 7, 2020
 and service of related expert reports
 Reply in support of motion for class
                                                                   February 8, 2021
 certification
 Disclosure of Plaintiffs’ rebuttal expert
 witnesses in support of motion for class
                                                                   February 8, 2021
 certification and service of related expert
 report(s)
 Close of fact discovery                                             March 4, 2021
 Disclosure of expert witnesses and service of
                                                                    March 29, 2021
 related expert reports
 Disclosure of rebuttal expert witnesses and
                                                                     May 10, 2021
 service of related expert reports
 Deadline for expert discovery (i.e., deadline
                                                                     June 21, 2021
 for taking depositions of experts)
 Deadline for non-dispositive motions (expert)                       July 19, 2021
 Deadline for dispositive motions                                   August 9, 2021
 Oppositions to dispositive motions                               September 3, 2021


JOINT CASE MANAGEMENT STATEMENT                   20                                    MDL NO. 2843
                                                                             CASE NO. 18-MD-02843-VC
         Case 3:18-md-02843-VC Document 326 Filed 10/28/19 Page 22 of 27




 Replies ISO dispositive motions                                   September 24, 2021
 Settlement conference                                              October 25, 2021
 Pretrial conference                                               December 20, 2021
 Trial                                                              January 10, 2022

B.       Facebook’s Statement
         For all of the reasons articulated above, Facebook believes it is premature to set a

scheduling order in this case until Facebook’s 1292(b) Motion and any resulting appeal have

been resolved. At that time, any subsequent deadlines should be focused initially on discovery

and briefing pertaining to the individual named Plaintiffs’ Article III standing and the merits of

their surviving individual claims. All other deadlines should follow a ruling on those issues.

         Nevertheless, if the Court is inclined to set deadlines at this stage, Facebook proposes the

following schedule (up through proposed dates regarding class certification briefing and

argument):


                       Event                                              Date
 Initial disclosures due                                Within 30 days of resolution of Facebook’s
                                                                pending 1292(b) Motion
 Completion of “Stage 1” discovery (i.e.,
 discovery into threshold standing issues
 relating to the individual named plaintiffs, as                      June 26, 2020
 well the surviving claims being brought by
 the individual named plaintiffs)
 Completion of briefing and argument on
 summary judgment with respect to the                               August 31, 2020
 individual named plaintiffs’ surviving claims
 Completion of “Stage 2” discovery (i.e.,
 broader discovery aimed at ascertaining
 whether class certification is appropriate with
                                                                     March 12, 2021
 respect to any of the individual named
 plaintiffs whose individual claims have
 survived summary judgment motion practice)
 Completion of briefing and argument on class
                                                                      June 11, 2021
 certification issues

JOINT CASE MANAGEMENT STATEMENT                    21                                   MDL NO. 2843
                                                                             CASE NO. 18-MD-02843-VC
        Case 3:18-md-02843-VC Document 326 Filed 10/28/19 Page 23 of 27



        Even if the Court is inclined to set some deadlines at this stage, Facebook believes that it

would certainly be premature in any event to attempt to anticipate deadlines that extend beyond

the class certification stage.

                                            XVIII. TRIAL

A.      Plaintiffs’ Statement
        Plaintiffs expect that this case will be tried to a jury, except to the extent that Plaintiffs

seek equitable relief. Plaintiffs believe it is premature to estimate the length of trial, which will

depend upon, among other things, the scope of class treatment, if any. Plaintiffs do not

anticipate, however, that the trial would last more than four weeks.

B.      Facebook’s Statement
        Facebook intends to ask for a jury trial with respect to all issues in the event that this case

reaches that stage of litigation. For all of the reasons discussed above, Facebook believes it is

premature to estimate the length of any trial that might ultimately occur.

     XIX. DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS

A.      Plaintiffs’ Statement
        Not applicable.

B.      Facebook’s Statement
        Facebook hereby certifies, through its counsel of record in this action, that it is a publicly

traded corporation, that it has no parent corporation, and that no publicly traded corporation

owns more than 10% of its stock.

                                 XX.   PROFESSIONAL CONDUCT
        All attorneys of record have reviewed the Guidelines for Professional Conduct for the

Northern District of California.



Dated: October 28, 2019                                      Respectfully submitted,


KELLER ROHRBACK L.L.P.                                       BLEICHMAR FONTI & AULD LLP

JOINT CASE MANAGEMENT STATEMENT                    22                                      MDL NO. 2843
                                                                                CASE NO. 18-MD-02843-VC
       Case 3:18-md-02843-VC Document 326 Filed 10/28/19 Page 24 of 27




By:    /s/ Derek W. Loeser                        By:   /s/ Lesley E. Weaver
       Derek W. Loeser                                  Lesley E. Weaver

Derek W. Loeser (admitted pro hac vice)           Lesley E. Weaver (SBN 191305)
Lynn Lincoln Sarko (admitted pro hac vice)        Anne K. Davis (SBN 267909)
Gretchen Freeman Cappio (admitted pro hac vice)   Joshua D. Samra (SBN 313050)
Cari Campen Laufenberg (admitted pro hac vice)    555 12th Street, Suite 1600
1201 Third Avenue, Suite 3200                     Oakland, CA 94607
Seattle, WA 98101                                 Tel.: (415) 445-4003
Tel.: (206) 623-1900                              Fax: (415) 445-4020
Fax: (206) 623-3384                               lweaver@bfalaw.com
dloeser@kellerrohrback.com                        adavis@bfalaw.com
lsarko@kellerrohrback.com                         jsamra@bfalaw.com
gcappio@kellerrohrback.com
claufenberg@kellerrohrback.com

Christopher Springer (SBN 291180)
801 Garden Street, Suite 301
Santa Barbara, CA 93101
Tel.: (805) 456-1496
Fax: (805) 456-1497
cspringer@kellerrohrback.com

Plaintiffs’ Co-Lead Counsel




GIBSON, DUNN, & CRUTCHER LLP
By: /s/ Joshua S. Lipshutz
Joshua S. Lipshutz

Orin Snyder (admitted pro hac vice)
GIBSON, DUNN & CRUTCHER LLP
200 Park Avenue
New York, NY 10166-0193
Telephone: 212.351.4000
Facsimile: 212.351.4035
osnyder@gibsondunn.com

Joshua S. Lipshutz (SBN 242557)
GIBSON, DUNN & CRUTCHER LLP
1050 Connecticut Avenue, N.W.
Washington, DC 20036-5306

JOINT CASE MANAGEMENT STATEMENT             23                               MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
       Case 3:18-md-02843-VC Document 326 Filed 10/28/19 Page 25 of 27



Telephone: 202.955.8500
Facsimile: 202.467.0539
jlipshutz@gibsondunn.com

Kristin A. Linsley (SBN 154148)
Brian M. Lutz (SBN 255976)
GIBSON, DUNN & CRUTCHER LLP
555 Mission Street, Suite 3000
San Francisco, CA 94105-0921
Telephone: 415.393.8200
Facsimile: 415.393.8306
klinsley@gibsondunn.com
blutz@gibsondunn.com

Attorneys for Defendant Facebook, Inc.




JOINT CASE MANAGEMENT STATEMENT          24                         MDL NO. 2843
                                                         CASE NO. 18-MD-02843-VC
        Case 3:18-md-02843-VC Document 326 Filed 10/28/19 Page 26 of 27




               ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)


       I, Joshua S. Lipshutz, attest that concurrence in the filing of this document has been

obtained from the other signatory. I declare under penalty of perjury that the foregoing is true
and correct.

       Executed this 28th day of October, 2019, at Washington, District of Columbia.


                                              /s/ Joshua S. Lipshutz
                                              Joshua S. Lipshutz




JOINT CASE MANAGEMENT STATEMENT                  25                                    MDL NO. 2843
                                                                            CASE NO. 18-MD-02843-VC
          Case 3:18-md-02843-VC Document 326 Filed 10/28/19 Page 27 of 27



                                   CERTIFICATE OF SERVICE


          I, Joshua S. Lipshutz, hereby certify that on October 28, 2019, I electronically filed the

foregoing with the Clerk of the United States District Court for the Northern District of

California using the CM/ECF system, which shall send electronic notification to all counsel of

record.


                                                /s/ Joshua S. Lipshutz
                                                Joshua S. Lipshutz




JOINT CASE MANAGEMENT STATEMENT                    26                                    MDL NO. 2843
                                                                              CASE NO. 18-MD-02843-VC
